 

 

 

Case 7:19-cr-02338 Document 23 Filed on 11/21/19 in TXSD Page Tofo~

 

\\\
a ee United States Distr
sO Southern District at Cour
~ . UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS NOV 19 2p19
McALLEN DIVISION
David J. Bradley, Clerk

UNITED STATES OF AMERICA § | | |

§
Vv. § Criminal No. . _

s | M-19- 2338
JOSE LUIS GONZALEZ § : .
GERARDO ANGUIANO §

§

_IOSE. ANGUIANO §

§

§

§

§

§
MARIO ORTIZ, JR. §

SEALED INDICTMENT
THE GRAND JURY CHARGES:
. Introductory Allegations

1. The Social Security Act of 1935 (“Act”) created the federal and state
Unemployment Insurance System, which is designed to provide benefits to persons out of work
through no fault of their own. The purpose of the Act is to lessen the effects of unemployment
through payments made directly to laid-off workers (“claimants”), insuring that at least a
significant portion of the necessities of life, most notably food, shelter, and clothing, can be met
ona weekly basis while the claimant seeks employment. The Unemployment Insurance (“UI”)
Program is administered on behalf of the federal government, through the Department of Labor
(“DOL”), by state workforce agenciés in each state, including the Texas Workforce Commission

(“TWC”).
 

 

Case 7:19-cr-02338 Document 23 Filed on 11/21/19 in TXSD” Page 2 of F

2. The DOL is a federal agency that, among other things, provides funding to state
agencies for the provision of unemployment benefits.

3, The TWC is an agency of the State of Texas that provides unemployment benefits
to qualified participants through the Unemployment Benefits Program.

4, At all times relevant to this Indictment, DOL provided funding to TWC in
connection with the UI Program. The UI Program is a federal-state program jointly financed
- through federal and state employers payroll taxes. In general, employers in the State of Texas
must pay both state and federal unemployment taxes. These unemployment taxes provide funding
to the DOL that are later used to fund the TWC Unemployment Benefits Program.

Count One
CONSPIRACY TO DEFRAUD THE UNITED STATES
(18 U.S.C. § 371)
3, Paragraphs | through 4 are incorporated and realleged as if fully set forth here.

6. Beginning in or around August 2008 and continuing through in or around
September 2018, in the Southern District of Texas and within the jurisdiction of the Court,
defendants,

JOSE LUIS GONZALEZ
GERARDO ANGUIANO

JOSE ANGUIANO

MARIO ORTIZ, JR.
and others known and unknown to the Grand Jury, knowingly agreed and conspired with one

another to commit offenses against the United States, including theft of government money in
 

 

Case 7:19-cr-02338 Document 23 ‘Filed on 11/21/19 in TXSD "Page 3 of 9

violation of Title 18, United States Code, Section 641, and to defraud the United States and
agencies thereof, namely the Department of Labor.

In violation of Title 18, United States Code, Section 371.

OBJECT OF THE CONSPIRACY

It was a purpose of the conspiracy that Defendants and other co-conspirators, known ‘and
unknown to the Grand Jury, to unlawfully enrich themselves by submitting false and fictitious .
claims to the TWC Unemployment Benefits Program. — |

MANNER AND MEANS OF THE CONSPIRACY ,

7. The manner and means by which Defendants and other co-conspirators sought to

accomplish the object of the conspiracy included, but were not limited to, the following:

a. JOSE LUIS GONZALEZ created, or caused to be created, numerous false and |
fictitious businesses, including but not limited to Garza’s Welding Service,
Garza Welding Services, Garza Welding, Garza Welding Service, Gonzalez
Landscaping & Fencing, and Cantu’s Construction (the “Fictitious
Businesses”); ,

b. JOSE LUIS:-GONZALEZ registered, or caused to be registered, the Fictitious
Businesses with the TWC;

c. Utilizing the Fictitious Businesses, Defendants submitted, or caused to be
submitted, claims for unemployment benefits falsely and fraudulently
representing that such Defendants and others were employees of the Fictitious
Businesses;

d. JOSE LUIS GONZALEZ gained access to on-line accounts established by the
TWC to administer the unemployment benefits for the Defendants and other
straw employees of the Fictitious Businesses;

e. After gaining access to the Defendants and other straw employees’ on-line
accounts, JOSE LUIS GONZALEZ caused the payment of unemployment
benefits to be directed to accounts or addresses associated with the Defendants;

f. During the course of the conspiracy, Defendants and other co-conspirators
falsely and fraudulently caused TWC to pay approximately $531,161.00 in
unemployment benefits that were misappropriated by Defendants and other co-
conspirators.
 

 

 

Case 7:19-cr-02338 Document 23° Filed on 11/21/19 in TXSD- Pagé 4 of 9 —

OVERT ACTS
8. In furtherance of the conspiracy, and to accomplish its object and purpose, the
Defendants and other co-conspirators committed and caused to be committed, in the Southern

District of Texas and elsewhere, the following overt acts:

a. During the period of the conspiracy, JOSE LUIS GONZALEZ created, or

- caused to be created, numerous false and fictitious businesses, including but ~
not limited to Garza’s Welding Service, Garza Welding Services, Garza
Welding, Garza Welding Service, and Gonzalez Landscaping & Fencing.

b. Inor around August 2008, JOSE LUIS GONZALEZ submitted, or caused to
be submitted, a fraudulent claim for Unemployment Benefits to the TWC in
relation to beneficiary L.R. that resulted in an approximate amount of
$5,239.00 in Unemployment Benefits to be fraudulently appropriated.

c. In or around February 2009, JOSE LUIS GONZALEZ submitted, or caused
to be submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary J.G. that resulted in an approximate amount of $10,192.00 in
Unemployment Benefits to be fraudulently appropriated.

d. In or around May 2010, JOSE LUIS GONZALEZ submitted, or caused to be
submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary M.G. that. resulted in an approximate amount of $2,736.00 in
Unemployment Benefits to be fraudulently appropriated.

e. Inor around December 2011, JOSE. LUIS.GONZALEZ submitted, or caused

to be submitted, a claim for Unemployment Benefits to the TWC in relation to

‘ beneficiary J.M. that resulted in an approximate amount of $7,292.00 in
Unemployment Benefits to be fraudulently appropriated.

f. In or around February 2012, JOSE LUIS GONZALEZ submitted, or caused
to be submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary S.R. that resulted in an approximate amount of $3,418.00 in
Unemployment Benefits to be fraudulently appropriated,

g. In or around July 2013, JOSE LUIS GONZALEZ submitted, or cansed to be

submitted, a claim for. Unemployment Benefits to the TWC in relation to

_ beneficiary J.G. that resulted in an approximate amount of $7,305.00 in
Unemployment Benefits to be fraudulently appropriated.

h. In or around July 2014, JOSE LUIS GONZALEZ submitted, or caused to be
submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary J.G.
 

 

 

Case 7:19-cr-02338 Document 23 Filed on 11/21/19 in TXSD “Page 5 of 9

i. In or around July 2015, JOSE LUIS GONZALEZ submitted, or caused to be
submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary J.G. that resulted in an approximate amount of $6,585.00 in
Unemployment Benefits to be fraudulently appropriated.

j. In or around October 2016, JOSE LUIS GONZALEZ submitted, or caused
to be submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary J.M..

k. Inor around November 2017, JOSE LUIS GONZALEZ submitted, or caused
to be submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary I.V. that resulted in an approximate amount of $2,465.00 in
Unemployment Benefits to be fraudulently appropriated.

I]. In or around April 2018, JOSE LUIS GONZALEZ submitted, or caused to
be submitted, a claim for Unemployment Benefits to the TWC in relation to
beneficiary L.C. that resulted in an approximate amount of $10,806.00 in
Unemployment Benefits to be fraudulently appropriated.

m. In or around July 2018, JOSE LUIS GONZALEZ changed, or caused to be
changed, the address to which Unemployment Benefits were directed from an
address associated with I.P. to an address associated with JOSE LUIS
GONZALEZ.

n. In or around January 2018, JOSE LUIS GONZALEZ changed, or caused to
be changed, the address to which Unemployment Benefits were directed from
an address associated with J.S. to an address associated with JOSE LUIS
GONZALEZ. .

o. In or around June 3, 2018 and August 26, 2018, JOSE LUIS GONZALEZ
and GERARDO. ANGUIANO submitted, or caused to be submitted,
fraudulent claims for Unemployment Benefits to the TWC that resulted in an
approximate amount of $12,950.00 in Unemployment. Benefits to be
fraudulently appropriated.

p. In or around April 8, 2018, JOSE LUIS GONZALEZ :
submitted, or caused to be submitted, a fraudulent claim for
Unemployment Benefits to the TWC that resulted in an approximate amount .
of $12,844.00 in Unemployment Benefits to be fraudulently appropriated.

q. In or around June 3, 2018 and August 26, 2018, JOSE LUIS GONZALEZ
and JOSE ANGUIANO submitted, or caused to be submitted, fraudulent
claims for Unemployment Benefits to the TWC that resulted in an approximate
amount of $11,311.00 in Unemployment Benefits to be fraudulently
appropriated.

r. In or around April 8, 2018, JOSE LUIS GONZALEZ.
submitted, or caused to be submitted, a fraudulent claim for Unemployment
 

Case 7:19-cr-02338 Document 23 Filed on 11/21/19 in TXSD Page 6 of 9

Benefits to the TWC that resulted in an approximate amount of $10,806.00 in
Unemployment Benefits to be fraudulently appropriated.

s. In or around December 10, 2017, JOSE LUIS GONZALEZ .
submitted, or caused to be submitted, a fraudulent claim for:
Unemployment Benefits to the TWC that resulted in an approximate amount
of $10,549.00 in Unemployment Benefits to be fraudulently appropriated.

t. In or around March 18, 2018, JOSE LUIS GONZALEZ
submitted, or caused to be submitted, -a fraudulent claim. for
Unemployment Benefits to the TWC that resulted in an approximate amount
of $9,431.00 in Unemployment Benefits to be fraudulently appropriated.

u. In or around April 8, 2018 and September 16, 2018, JOSE LUIS
GONZALEZ . submitted, or caused to be
. submitted, fraudulent claims for Unemployment Benefits to the TWC that
resulted in an approximate amount of $8,892.00 in Unemployment Benefits to

be fraudulently appropriated.

v. In or around July 8, 2018, JOSE LUIS GONZALEZ
submitted, or caused to be submitted, a fraudulent
claim for Unemployment Benefits to the TWC that resulted in an approximate
amount of $8,271.00 in Unemployment Benefits to be fraudulently
appropriated.

w. In or around July 15, 2018, JOSE LUIS GONZALEZ and MARIO ORTIZ,
JR. submitted, or caused to be submitted, a fraudulent claim for
Unemployment Benefits to the TWC that resulted in an approximate amount

. of $8,211.00 in Unemployment Benefits to be fraudulently appropriated.

In violation of Title 18, United States Code, Section 371.

Count Two
‘ THEFT OF PUBLIC MONEY
(18 U.S.C. § 641)

Beginning in or around July 2015 and continuing through in or afound September 2018 in

the Southern District of Texas and within the jurisdiction of the Court, defendants,
 

 

 

Case 7:19-cr-02338° Document 23° Filed on 17/21/19 in TXSD Pagé 7 of 9

JOSE LUIS GONZALEZ
GERARDO ANGUIANO

JOSE ANGUIANO

MARIO ORTIZ, JR.
willfully and knowingly did steal, purloin and convert to their use or the use of another, money or
thing of value exceeding $1,000, of the goods and property of the United States.

In violation of Title 18, United States Code, Sections 641 and 2. .

Counts 3 through 4
AGGRAVATED IDENTITY THEFT

(18 U.S.C. § 1028A)

On or around the dates identified below, within the Southern District of Texas and

elsewhere, defendant
JOSE LUIS GONZALEZ
during and in relation to a felony violation of 18 U.S.C. § 641 (theft of public money), knowingly

transferred, possessed, and used, without lawful authority, a means of identification of another

_ person, to wit:

 

 

 

COUNT DATE(S) MEANS OF BELONGING TO
(on or around) IDENTIFICATION
3 * July 12, 2018 Social Security Number, LP.
Name, Date of Birth &
Address
4 December 17, Social Security Number, JS.
, 2017 Name, Date of Birth &
Address

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1028A.
 

 

- Case 7:19-cr-02338 Document 23 Filed on 11/21/19 in TXSD: Page 8 of 9

NOTICE OF FORFEITURE.
18 U.S.C. § 981(a)(1)(C) & 28 U.S.C. § 2461

1. Upon conviction of a conspiracy to violate Title 18, United States Code, Section
641, in violation of Title 18, United States Code, Section 371, as set forth in Count One of this
Indictment or upon conviction of Title 18, United States Code, Section 641 as set forth in Count’
Two of this Indictment, the defendants shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, any
property, real or personal, which constitutes or is derived from proceeds traceable to said the
offense, as a result of such violation.
Money Judgment and Substitute Assets
2. Defendants are notified that a money judgment may be imposed equal to the total
value of the property subject to forfeiture.
3. If any of the property described above, as a result of any act or omission of the
defendant: |
a. cannot be located upon the exercise of due diligence;
b. ~ has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e, has been commingled with other property which cannot be divided

without difficulty,
 

 

 

Case 7:19-cr-02338 Document 23 Filed on 11/21/19 in TXSD Page 9 of 9

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 2461(c).

A TRUE 4 fA |

LYELL oF er “— -g

FOREVERSON 7

RYAN K. PATRICK
UNITED STATES ATTORNEY

ASSISTANT UNITED S ATTORNEY
